Richardson, Judge:
The protest herein was submitted to the court for decision upon a stipulation which reads:
It is hereby stipulated and agreed, by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the above Protest involves merchandise consisting of 16,560 bags of tin slag which were exported from Liberia on March 7,1964.
2. That said merchandise was entered through the port of New Orleans, Louisiana, and was classified under item 601.27 Tariff Schedules of the United States as manganese ore containing over 10% by weight of manganese, and assessed with duty at the rate of 0.250 per pound on the manganese content under that item.
*2753. That said classification was protested under date of August 17, 1965, on the ground that said merchandise consists of materials which are residues not advanced in value or condition by any means, and which if containing over 2 percent by weight of copper, lead, or zinc, are not to be treated for the recovery thereof, and entitled to entry free of duty under item 603.65 Tariff Schedules of -the United States.
4. That said merchandise is tin slag consisting of materials which are residues not advanced in value or condition by any means, and which if containing over 2% by weight of copper, lead or zinc, are not to be treated for the recovery thereof.
5. That said merchandise is a metallic mineral substance imported for the tantaliferous/columbiferous materials contained.
6. That the protest is submitted for decision on this stipulation.
Accepting this stipulation as evidence of the facts and upon the authority of the statute cited therein we hold that the claim in the protest that the merchandise herein is a metallic mineral substance imported for its tantaliferous/columbiferous materials is sustained, and that as such, said merchandise is free of duty pursuant to item 603.65 of the Tariff Schedules of the United States.
Judgment will be entered accordingly.